DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 09/20/2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
	Claim 14 is withdrawn due to a restriction/election requirement. Accordingly, claims 1-14 are pending with claims 1-13 under examination.
Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
Claim 6 recites “in the flow direction among at least one of one or more the fume interference points”, which should either have an “of” after the “more”, or should have “the” removed before “fume”.
Claim 13 recites “in all the scanners comprises entirety of the molding region”, which should have a “the” after “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 20190151945 A1) in view of Herzog et al. (US 20170320264 A1).
Regarding claim 1, Okazaki teaches a lamination molding apparatus (Abstract) used for a lamination molding method [0002], which meets the claimed “A lamination molding method” in the preamble of claim 1.
With regard to “which repeats: a material layer forming step in which a material layer is formed on a predetermined molding region; and a solidifying step in which laser beams scanned by n scanners are irradiated to a predetermined irradiation region of the material layer”, Okazaki teaches that a material powder layer is formed on a molding table, followed by irradiation of a predetermined position of the material powder layer with a laser beam, thereby forming a sintered (i.e. solidified) layer [0002]. These procedures are repeated to attain the desired three-dimensional shape of a sintered object integrally formed by laminating a plurality of sintered layers [0002].
With regard to “wherein n is an integer equal to or greater than 2”, Okazaki teaches a galvanometer scanner configured to irradiate a small irradiation region on the molding table with a laser beam (Abstract). In one embodiment, the apparatus contains laser beam emitter 13 for scanning and emitting the laser beam L (L1 and L2); integration unit 60 is a unit in which the laser beam emitter 13 is integrated, and the emitter includes first and second laser sources 42 and 52 and first and second galvanometer mirror units 43 and 43 [0040], which meets the claimed “wherein n is an integer equal to or greater than 2” because there are 2 lasers and 2 galvanometers (one for each laser).
With regard to “and a solidified layer is formed, comprising: a first dividing step, in which the irradiation region is divided to 2n-1 or more divided regions by a plurality of first dividing lines”, in Figs. 13-15 (see below) and paragraphs [0071]-[0073], Okazaki describes an embodiment in which the integration unit 60 (containing the lasers and galvanometers assembly) moves to cells A01 and B01 for first galvanometer mirror and second galvanometer mirror, respectively (hereinafter referred to as “first laser” and “second laser”). In Fig. 14 there are about 48 irradiated cells (64 total cells), which meets the claimed “2n-1 or more divided regions” limitation, because with n=2, the minimum number of regions for 2n-1 is 3. After sintering the powder in cells A01 and B01 to form partial sintered (i.e. solidified) layers “a01” and “b01”, the lasers move to cells A02 and B02 to form sintered layers “a02” and “b02”, respectively [0072]. The process is repeated for all the cells; A01 and B01 are non-adjacent to one another (Fig. 15), and none of the cells being irradiated at the same time are adjacent to one another, and cells that are adjacent are not simultaneously irradiated, as there are always two cells (or a predetermined distance [0065]) that exist between a pair of irradiated cells [0065], [0066], which meets the claimed “and an irradiation order deciding step, in which an irradiation order of the divided regions in the solidifying step is decided in a manner that the laser beams are simultaneously irradiated to the divided regions that are not adjacent, and the laser beams are not simultaneously irradiated to the divided regions that are adjacent”.
Okazaki is silent regarding “in a manner that irradiation time of each of the divided regions to which the laser beams are simultaneously irradiated becomes equal”.

Herzog teaches a method for controlling the exposure of a selective laser sintering or laser melting apparatus (Abstract), and further teaches that the irradiation times of each individual scanner and/or the irradiation areas detected by said individual scanner are at first separately detected and stored [0005]-[0007], and further teaches that if the irradiation times or areas deviate from each other, the sections of a powder layer to be irradiated by each individual scanner is determined such that the irradiation times for each individual scanner are approximated to each other and/or the irradiation areas of each individual scanner are aligned with each other in terms of surface area to the largest extent possible [0008] (also see [0009]). In other words, the irradiation times and/or areas may be calculated such that they do not deviate from one another, i.e. are as equal as possible, which meets the claimed “in a manner that irradiation time of each of the divided regions to which the laser beams are simultaneously irradiated becomes equal”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s method to include Herzog’s teaching of ensuring equal irradiation times per area, as doing so allows for enabling an optimization of the construction process and especially a reduction of the required construction time for an object [0004].
Regarding claim 2, Okazaki and Herzog teach the method of claim 1 above. With regard to the claimed “a heat interference determining step, in which after the first dividing step, it is determined whether a magnitude of a shortest distance between the divided regions to which the laser beams are simultaneously irradiated is equal to or greater than a predetermined threshold value; and a first dividing line moving step, in which when the shortest distance is smaller than the threshold value, at least one of the first dividing lines is moved in a direction perpendicular to the first dividing lines in a manner that the magnitude of the shortest distance becomes equal to or greater than the threshold value”, while Okazaki does not explicitly disclose a step named “a heat interference determining step”, the above method steps are met by Okazaki: as discussed in the rejection of claim 1 above, Okazaki teaches that “The distance between the first small irradiation region R1 and the second small irradiation region R2 is always maintained at a predetermined distance” [0065] and “As shown in FIG. 14, for example, two cells always exist between a pair of cells irradiated with the first and second laser beams L1 and L2, respectively” [0066]. Thus, it is implicit and/or obvious based on at least the statement that the distance is maintained, that there is a feedback loop mechanism that ensures that the distance is maintained above the predetermined threshold value (e.g. “two cells” worth of distance); it also would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the “magnitude of the shortest distance becomes equal to or greater than the threshold value” based on the disclosure of Okazaki, as doing so would predictably allow for and result in maintaining the required predetermined distance [0065].
Regarding claims 3-8, Okazaki and Herzog teach the method of claim 1 above, and Okazaki further teaches supplying inert gas to pass over the irradiation regions [0071]; although not explicitly stated, it is understood and/or obvious from the disclosure that this occurs during from start to finish, as the purpose is to “exclude the fume” from the irradiation path [0071], as fumes are generated so long as the build material is being irradiated, which disadvantageously interferes with the laser beam.
Okazaki further teaches arranging the supplying and discharging system for the inert gas such that inert gas containing a large amount of fume in the irradiation path of the laser beam L is discharged (i.e. removed) [0055], and clean inert gas with particularly high purity is supplied to the space around the path of laser beam L and the vicinity of the molding region R [0061]; Okazaki additionally discusses other arrangements for the inert gas supply and discharge openings/inlets/outlets in order to optimize for the arrangement of the lasers and the irradiation path in [0052]-[0061]. 
Therefore, with regard to the various limitations set forth in claims 3-8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dividing lines and scanning direction(s) to arrive at the claimed arrangement based on the disclosure of Okazaki, who not only discusses the strategy behind dividing the scanning regions and cells, but also various strategies for supplying and discharging inert gas to ensure the laser has a clear and clean beam to the surface. A person of ordinary skill in the art would reasonably be expected to employ these strategies and strategies similar to these, to arrive at the claimed strategies in claims 3-8, as doing so would ensure that the fumes are evacuated with the inert gas, and that the inert gas is as clean as possible, in order to be supplied to the laser irradiation path and ensure that the laser beam properly irradiates and ‘molds’ each of the divided regions as uniformly and time-efficiently as possible (see [0004] and generally [0055]-[0061]).
Regarding claim 9, Okazaki and Herzog teach the method of claim 1 above, and as discussed in the rejection of claim 1 above, Okazaki is silent regarding the irradiation region being divided in a manner based on irradiation time being equal, and as such, is also silent regarding the irradiation region being divided based on the irradiation areas each being equal.
Herzog teaches a method for controlling the exposure of a selective laser sintering or laser melting apparatus (Abstract), and further teaches that the irradiation times of each individual scanner and/or the irradiation areas detected by said individual scanner are at first separately detected and stored [0005]-[0007], and further teaches that if the irradiation times or areas deviate from each other, the sections of a powder layer to be irradiated by each individual scanner is determined such that the irradiation times for each individual scanner are approximated to each other and/or the irradiation areas of each individual scanner are aligned with each other in terms of surface area to the largest extent possible [0008] (also see [0009]). In other words, the irradiation times and areas may be calculated such that they do not deviate from one another, i.e. are as equal as possible, which meets the claimed “the irradiation region is divided in a manner that an area of each of the divided regions to which the laser beams are simultaneously irradiated becomes equal”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okazaki’s method to include Herzog’s teaching of ensuring equal irradiation times and equal irradiation areas (as a POSITA understands that irradiation time is directly correlated with irradiation area for irradiation of the same material), as doing so allows for enabling an optimization of the construction process and especially a reduction of the required construction time for an object [0004].
Regarding claims 10-12, Okazaki and Herzog teach the method of claim 1 above, and as discussed in the rejection of claim 1 above, Okazaki teaches that there are 64 cells arranged in an 8×8 grid (Fig. 14), [0065], which is close, but not overlapping with the claimed limitation of n × m divided regions where m is ≥ 2 (because in this case, n = 2 in view of there being 2 scanners, resulting in a claimed  2 × 2 grid or more of divided regions), which meets claim 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Similarly, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). Although Okazaki is silent regarding there being 2n divided regions (i.e. 4 regions, because there are n=2 scanners), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply select the number of divided regions based on a desired size of the irradiation region of the lasers, and based on the size of the platform (e.g. bigger platform means more divided regions, and vice versa). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a smaller platform area to arrive at the claimed 2n divided regions, or use bigger divided regions for a same-sized platform, so long as the lasers are capable of irradiating each of their respective regions entirely, which meets claims 11 and 12.
Regarding claim 13, Okazaki and Herzog teach the method of claim 1 above. Okazaki is silent regarding the irradiable range of each of the laser beams in all the scanners comprising the entirety of the molding region. However, Okazaki does state that “it should be noted that by moving the integration unit 60, the largest first large irradiation region S1 (see FIG. 8) that can be covered by the first small irradiation region R1, and the largest second large irradiation region S2 (see FIG. 9) that can be covered by the second small irradiation region R2, are partially overlapped like the irradiation region S3 (see FIG. 10). This is because there should be no area between the first and second large irradiation regions S1 and S2 that cannot irradiate the first and second laser beams L1 and L2. Here, the logical sum region of the first and second large irradiation regions S1 and S2 corresponds to the molding region R” (the second underlined portion appears to have a typo – it should read “S1 and S2 that cannot be irradiated by the first and second laser beams”). This teaching essentially means that the range of possible areas that can be irradiated by both lasers L1 and L2 are large enough such that the irradiable regions (S1 and S2, respectively) have some overlap, to ensure that there is not any region that cannot be reached by a laser beam. A person of ordinary skill in the art would recognize this and reasonably extrapolate this teaching such that it would have been obvious to have fully overlapping regions instead of partially overlapping irradiable regions. Doing so would allow for expanding the ability of both lasers to reach the entire platform to ensure that all of the powder is fully sintered/fused. It is important to note that overlap of irradiable regions does not necessarily mean that the lasers actually overlap during the sintering of layers – it merely means that the lasers are capable of overlapping their regions based on the physical hardware arrangement in the physical space. It is important to note that even in Okazaki’s primary embodiment, the laser beams never overlap, even though the irradiable regions have partial overlap.
Citation of Pertinent Prior Art
Araie et al. (US 20170334099 A1) teaches a lamination molding apparatus (Abstract) used for a lamination molding method [0002], [0029], (Figs. 13-16), [0060], [0066], [0068], [0070], [0072]. Araie further teaches that a material powder layer is formed on a molding table, followed by irradiation of a predetermined position of the material powder layer with a laser beam, thereby sintering the material powder [0002], [0032]. These procedures are repeated to attain the desired three-dimensional shape of a sintered object integrally formed by laminating a plurality of sintered layers [0002], [0032].
	Ferrar et al. (US 20160114432 A1) discloses a selective laser solidification apparatus (Abstract), and in [0043] and Figs. 4-5, further states “processor unit 131, for each layer, identifies areas of the powder bed to be solidified and the laser beams 1,2,3,4 to use for scanning these areas. In the example shown in FIG. 4, the areas to be solidified comprise a number of islands 5, 6 and 7. Different sections of the islands 5, 6 and 7 fall within the scanning zones of different laser beams 1, 2, 3 and 4. For example, for island 5, one section can only be scanned by laser beam 1, another section by laser beams 1 or 2, a further section by laser beams 1 or 4 and final section by laser beams 1, 2 or 4. Based on the laser beams 1, 2, 3 4 that can scan each section and the areas of the sections, the processing unit 131 selects a laser beam 1,2,3,4 to scan a section such that the total length of time each laser beam 1, 2, 3, 4 scans the bed is approximately equal or at least as close as possible given other constraints on the system. As shown for island 5, the island may be split into sections based upon how the island 5 is bisected by the scanning zones 1a, 2a, 3a and 4a, the processing unit 131 selecting the laser beam to be used to scan each section. In the example, laser beam 1 is used to scan the two uppermost sections, laser beam 4 the lower left section and laser beam 2 the lower right section. Island 6 is not only sectioned along the bisecting lines of the scanning zones 1a, 2a, 3a and 4a but the processing unit 131 has introduced an additional sectioning indicated by dotted line 9. Such additional sectioning may be used to obtain the required scan times for each laser beam 1, 2, 3, 4.”
	Huang et al. (CN 109434107 A, Espacenet English machine translation cited and attached) discloses a multi-energy beam high efficiency additive manufacturing method characterized in that a plurality of energy beams exist in one surface, each energy
beam can irradiate an entire forming region (Abstract). It can be seen from Fig. 6-7 and, for example, [0052] that multiple laser beams work independently without affecting each other until the current layer is completely melted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735